Title: To James Madison from George Washington Parke Custis, 7 October 1808
From: Custis, George Washington Parke
To: Madison, James



Sir
Fairfield Frederic Co. 7 Oct. 1808

Since I had the honour of addressing you on the subject of the Smiths Island fine Wool. I have been distributing specimens in most parts of the United States, particularly to Gov. Morris, Colo. Humphreys, Genl. Pinckney & other Gentlemen of information, & national spirit.  I am now daily receiving their answers, speaking in the highest terms of the value of this article of manufacture.  Feeling disposed to do every thing in my power, for the promotion of the Woolen Manufacture in the United States, I am desirous of laying before my Countrymen, the  testimonials of the best & most respectable judges in favour of the fleece of Smiths Island.  Should you during yr summer visit to Virginia, have been able to gather any information respecting this article in question, either by comparing it with other samples, or submitting it to the inspection of judges, or foreigners, you will much oblige me by transmitting yr memoranda, as the present is a most favourable time, to press the consideration of this important subject, on the minds of our fellow citizens.  I have to beg pardon for intruding thus far upon yr leisure, but have to hope that yr partiality for the cause will plead my excuse.  Be pleased to address me thro Post office, to Arlington House, near Alexandria, from whence all letters are forwarded.  With very much Respect I have the honour to be Your Very obd H Servt

George W P Custis

